Name: Commission Regulation (EEC) No 3379/85 of 29 November 1985 on the supply of maize meal to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  cooperation policy
 Date Published: nan

 No L 321 /68 Official Journal of the European Communities 30. 11 . 85 COMMISSION REGULATION (EEC) No 3379/85 of 29 November 1985 on the supply of maize meal to the International Committee of the Red Cross (ICRC) as food aid 3323/81 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ), thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1018/84 (3), and in particular Article 28 thereof, Whereas, by its decision of 20 November 1985 on the supply of food aid to the ICRC, the Commission allo ­ cated to the latter organization 4 640 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 192, 26 . 7 . 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27 30. 11 . 85 Official Journal of the European Communities No L 321 /69 ANNEX 1 . Programme : 1985 2. Recipent : International Committee of the Red Cross (ICRC) 3. Place or country of destination : Angola 4. Product to be mobilized : maize meal 5 . Total quantify : 2 413 tonnes (4 640 tonnes of common wheat) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : maize meal (1 1.02 A V a) 2) :  maize meal of fair and sound merchantable quality, free from abnormal smell and pests  moisture content : 12 % maximum  acidity : 0,6 % maximum 10 . Packaging :  in new bags :  cotton sacks of 180 g, lined with polypropylene sacks of 1 10 g. The top edge of the sacks will be sewn together  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 1 5 cm followed by, in letters at least 5 cm high : Ã NG-159 / SEMOLA DE MILHO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DA CRUZ VERMEHLHA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / LOBITO' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipent country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : mutual agreement 15 . Shipment period : 16 to 31 December 1985 16. Security : 12 ECU per tonne I Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marketing followed by a capital 'R'. 2. The co-contractor shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination .